DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on November 27, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 3, 8, 9, 11- 13, 16 – 19, 21 – 26 and 30 are allowable over the Prior Art of Record because it fails to teach or suggest a plug gauge comprising a probe housing defining an internal volume and a longitudinal axis, said probe housing comprising a first opening into said internal volume and a second opening into said internal volume; a second contact element received in said internal volume of said probe housing, wherein a portion of said second contact element extends through said second opening; and a second cam member defining a second axis of rotation, said second cam member being in camming engagement with said second contact element such that movement of said second contact element relative to said probe housing causes corresponding rotation of said second cam member about said second axis of rotation in combination with the remaining limitations of the claims.


Claim 38 is allowable over the Prior Art of Record because it fails to teach or suggest a plug gauge comprising a probe housing defining an internal volume and a longitudinal axis, said probe housing comprising a first opening into said internal volume, a second opening into said internal volume, a third opening into said internal volume, and a fourth opening into said internal volume, wherein said first opening, said second opening, said third opening, and said fourth opening are aligned in a plane that is substantially perpendicular to said longitudinal axis of said probe housing; -6-Docket No. 19-0330-US-NPPreliminary Amendmenta second cam member defining a second axis of rotation, said second cam member being in camming engagement with said second contact element such that movement of said second contact element relative to said probe housing causes corresponding rotation of said second cam member about said second axis of rotation; a third contact element received in said internal volume of said probe housing, wherein a portion of said third contact element extends through said third opening in said probe housing, and wherein said third contact element is aligned with said first contact element along a first contact element axis;  a third cam member defining a third axis of rotation, said third cam member being in camming engagement with said third contact element such that movement of said third contact element relative to said probe housing causes corresponding rotation of said third cam member about said third axis of rotation in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are relevant to the technology but does not disclose the combination as claimed:
Gray et al. (US Pub. No. 2021/0156660)
Lendi et al. (US 4,058,901)
Albrecht et al. (US Pub. No. 2020/0284571)
Albrecht et al. (US Pub. No. 2020/0271481)
Albrecht et al. (US 10,982,976)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 11, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861